   Case 19-34054-sgj11 Doc 2086 Filed 03/23/21            Entered 03/23/21 14:21:56        Page 1 of 1




                                                                                        Direct Dial 214.855.7587
                                                                                        Direct Fax 214.978.5359
                                                                                        drukavina@munsch.com



                                            March 23, 2021

BY ECF

Honorable Stacey G.C. Jernigan
United States Bankruptcy Judge
1100 Commerce St., 14th Floor
Dallas, TX 75242

        Re:      In re Highland Capital Management, L.P.; 19-34054-SGJ-11: Motions/Joinders for Stay
                 Pending Appeal of Confirmation Order (the “Motions”)

Dear Judge Jernigan:

        Collectively, we, the counsel for the Movants with respect to the Motions, and our respective
clients, do not believe that the Court can issue a mandatory stay pending appeal of the Confirmation
Order and is limited to the entry of a discretionary stay, which the Court has denied. We are not prepared
to argue otherwise and do not believe we can consistent with our duties to the Court. We are therefore
not prepared to proceed with the hearing on March 24 and would ask the Court to cancel the hearing.

        The undersigned has been authorized by Mr. Hogewood to represent the Court that he and his
clients share and adopt the above position and request.

                                                     Sincerely,



                                                     /s/ Davor Rukavina
                                                     Davor Rukavina, Esq.

DR:

cc [by ECF]:     Jeff Pomerantz, Esq.
                 John Morris, Esq.




4840-0094-5634v.1 019717.00001
